Case: 2:20-cv-04086-SDM-EPD Doc #: 1-1 Filed: 08/10/20 Page: 1 of 8 PAGEID #: 4

IN THE COURT OF COMMON PLEAS DELAWARE COUNTY, OHIO

NOTICE OF FAILURE OF SERVICE

CASE NUMBER: 20 CV C 07 0302

TO: KENNETH J IGNOZZI
DYER GAROFALO MANN AND SCHULTZ
131 N LUDLOW STREET
STE 1400
DAYTON, OH 45402

wiih 7g

Bux

 

NOWHQ9

CEMIE:

‘You are hereby notified of the failure of service upon:

:

23;
s
3
LT}
oo
oo
ioe
=
in

1unog sVartd
OHS “ALNNO9

KOHLS INC

C/O STATUTORY AGENT
NORMAN KOHLS

110 WEST SYCAMORE STREET
COLUMBUS GROVE, OH 45830

HEeOIHY 92 Tr 0202

By CERTIFIED MAIL pursuant to Rule 4 through Rule 4.6 of Ohio Rules of Civil
Procedure.

DOCUMENTS TO BE SERVED: <
SUMMONS ON COMPLAINT - o
Date: July 28, 2020

RETURN MARKED: NOT DELIVERABLE AS ADDRESSED

NATALIE FRAVEL
CLERK OF COURTS

\ Qui Gor

Deputy Clerk

~ EXHIBIT

   

tabbies*

      
 
Case: 2:20-cv-04086-SDM-EPD Doc #: 1-1 Filed: 08/10/20 Page: 2 of 8 PAGEID #: 5

ee Ao wh erie An, AMIE E ND Hy FTES

|

|
|

Ozr/Lz/L2ZEee

OcOc O¢ INF SEBZSEQ00O =F

906°900 $ SLoEer diz

aoommenune’ O amc tt ——ah
SAMOE AANLd  FOV1SOd SN

 

 

 

 

 

—IONNI

ze

Gb HO “AON SNANntooD
MLS AHONVOAS 2SAM OTT

BIX TE STHOM NWWHON

LNESY AWOLALYLS 0/3

je ; ONI STHOW

€€ PRET P9TZ FOG6 99¢L PIP 6

cOEO L0 D AD OE

EE HRET HATE hObb Wee Athh

ere be tereRh: Key lor Best leleb B\t-lene:|- Ble mei8)
eR er SEC ee ERE Oks (0) A Ep te, Pace eh af]

 

 

9008-STOEY o1yo ‘aIeMelad
9008 xo ‘O'd
OO€ Jaaay 31S WoTUA -N LIT
uolsiaiq jpbay

ANOD Jo yAaJD AUN aremepaq

| THAVYA AVIVIVN

2
.

4S

6 HY 82 Tr C02

     

WHOS

qa
SEAR

 

 
Case: 2:20-cv-04086-SDM-EPD Doc #: 1-1 Filed: 08/10/20 Page: 3 of 8 PAGEID #: 6

IN THE COURT OF COMMON PLEAS DELAWARE COUNTY, OHIO

SUMMONS
Case Number: 20 CV C 07 0302
Plaintiff(s): Defendant(s):
JEFFREY P ALBERT VS KOHLS INC
5001 BIG TIMBER LOOP C/O STATUTORY AGENT
LEWIS CENTER, OH 43035 NORMAN KOHLS
110 WEST SYCAMORE STREET

COLUMBUS GROVE, OH 45830

TO THE ABOVE NAMED DEFENDANT:

You are hereby summoned that a complaint (a copy of which is hereto attached and made
a part hereof) has been filed against you in this court by the plaintiff(s) named herein.

You are required to serve upon the plaintiff(s) attorney, or upon the plaintiffs) if
he/she/they have/has no attorney of record, a copy of your answer to the complaint within twenty-
eight (28) days after service of this summons upon you, exclusive of the day of service. Said
answer must be filed with this court within three (3) days after service on plaintiff(s) attorney.

The name and address of the plaintiff(s) attorney is as follows:

131 NLUDLOW STREET STE 1400
DAYTON, OH 45402

KENNETH J iGNOZZI (
DYER GAROFALO MANN AND SCHULTZ O

If you fail to appear and defend, judgment by default will be taken against you for
the relief demanded in the complaint.

Date: July 20, 2020

Natalie Fravel
Certified Article Number | Delaware County Clerk of Courts
" 117 North Union Street

FoLy. FARE. WOW. AEE. EIBe FF Delaware, OH 43015

SENDER’S RECORD.

   

 

Deputy Clerk
Case: 2:20-cv-04086-SDM-EPD Doc #: 1-1 Filed: 08/10/20 Page: 4 of 8 PAGEID #: 7

OFFICE OF CLERK OF COURTS
Delaware County Common Pleas Court
Clerk of Courts

 

INSTRUCTIONS FOR SERVICE

 

 

 

Jeffrey P. Albert Case No.
Plaintiff

VS.

Kohl's, Inc.

Defendant.

 

PLEASE ISSUE SERVICE TO:

Kohl's, Inc. c/o Statutory Agent Norman Kohls, 110 West Sycamore Street, Columbus Grove,
OH 45830

 

VIA: PERSONAL REGULAR MAIL
RESIDENTIAL CERTIFIED MAIL XX

 

DOCUMENTS TO BE SERVED: COMPLAINT and SUMMONS

Respectfully submitted,

DYER, GAROFALO, MANN & SCHULTZ

/s/ Kenneth J. Ignozzi
Kenneth J. Ignozzi, Esq. (0055431)
Attorney for Plaintiff
131 North Ludlow Street
Suite 1400
Dayton, Ohio 45402
Telephone: (937) 223-8888
Facsimile: (937) 824-8630
Email: kignozzi@dgmslaw.com

TAPES) YE 0 CONAMOAD DY a cet
UNTPY a. OO MEON PLEAS COUR

74

 
 

Case: 2:20-cv-04086-SDM-EPD Doc #: 1-1 Filed: 08/10/20 Page: 5 of 8 PAGEID #: 8

DELAWARE COUNTY COMMON PLEAS COURT/GENERAL DIVISION
CIVIL CASE INFORMATION FORM

This form must be completed and filed with all civil suits.

 

 

 

 

 

PARTIES

Jeffrey P. Albert Case No.
Main Plaintiff
Kenneth J. Ignozzi Registration #0055431
Main Counsel for Plaintiff Attorney Registration Number
V.
Kohl's, Inc. Jury Demand YES_X__ NO
Main Defendant Praver Amount in excess of $25,000.00
UNKNOWN Deposit Amount $210.00
If Known, Defense Counsel

TYPE OF ACTION
_ AA Administrative Appeal _ OT Other Torts
_ A Appropriation XxX PI Personal Injury
_ DJ Declaratory Judgment _ PL Product Liability
_ FE Forcible Entry __ PT Professional Tort
_. HC Habeas Corpus _ WC Worker's Compensation
_ I Injunction _. AO All Others-State Type

_ MM Medical Malpractice

_. MF Mortgage Foreclosure
* * * * * * * * * * * * * Ox

Is this a refiling of a previous related case? Yes No _XX

If Yes, please complete the following:

Case Number Assigned Judge
Parties

 

 

SUITS INVOLVING LIKE ISSUES AND SIMILAR PARTIES

Are there any other cases pending that arise from the same incident or related parties? Yes ___. No LX
If Yes, please complete:

Case Number Assigned Judge
Parties

 

 

/s/ Kenneth J. Ienozzi
Kenneth J. Ignozzi, Esq. (0055431)
Attomey for Plaintiff

ESP OEY. COMMON PY
i ePy » carb + COMMON PL

 
 

Case: 2:20-cv-04086-SDM-EPD Doc #: 1-1 Filed: 08/10/20 Page: 6 of 8 PAGEID #: 9

IN THE COMMON PLEAS COURT OF DELAWARE COUNTY, OHIO

CIVIL DIVISION
Jeffrey P. Albert : CASE NO.
3001 Big Timber Loop
Lewis Center, OH 43035 : JUDGE:
Plaintiff
VS.
COMPLAINT FOR PERSONAL
Kohl's, Inc. c/o Statutory Agent , INJURIES WITH JURY

Norman Kohls DEMAND ENDORSED HEREIN
110 West Sycamore Street :
Columbus Grove, OH 45830

Defendants.

 

FIRST CLAIM FOR RELIEF

1. At all relevant times, Defendant, Kohl's, Inc. (hereafter “Defendant Kohl's),

owned and maintained the real property located at 120 Meadow Park Avenue, Lewis Center,
43035, State of Ohio.

2. On or about August 21, 2019, Plaintiff, Jeffrey P. Albert (hereafter “Plaintiff”), a
business invitee legally on the premise of Defendant Kohl's, was injured as a result of a
negligently stored shopping baskets on the floor between the two sets of doors at the entrance,
which was a direct and proximate result of a dangerous and hazardous condition of the property
and the improvements thereon created by Defendant Kohl's known to exist.

3. Defendant Kohl's had a duty to operate its store in a reasonably safe manner, to
inspect its property in a manner designed to discover dangerous and hazardous conditions, and to
provide a warning to the public regarding the existence of dangerous and hazardous conditions of
which it knew or should have known.

4. Defendant Kohl's was negligent in the operation, maintenance and care of its
store in that it unreasonably and unnecessarily created and/or allowed to exist a dangerous and
hazardous condition of which they knew or should have known.
Case: 2:20-cv-04086-SDM-EPD Doc #: 1-1 Filed: 08/10/20 Page: 7 of 8 PAGEID #: 10

5. Defendant Kohl's was negligent in the operation, maintenance and care of its
store in that it failed to properly design, construct or erect caution signs or otherwise warn
Plaintiff of hazardous conditions of which it knew or should have known to exist.

6. As the proximate result of the negligence of Defendant Kohl's, Plaintiff sustained
injuries and damages as follows:

a. Severe and permanent injuries, including a rotator cuff tear and
bicipital tendon injury which resulted in surgery;

b. Great pain and suffering, both physical and emotional, and loss of
ability to perform usual functions that will cause further pain and
suffering and loss of ability to perform usual functions in the
future:

C. Reasonable and necessary medical expenses in the amount of
$42,745.12, as well as further medical expenses to be incurred in
the future;

d. Miscellaneous out of pocket expenses in an amount yet to be
determined.
7. The aforesaid negligence of Defendant Kohl's was the proximate result of the

injuries and damages to Plaintiff.

WHEREFORE, Plaintiff, Jeffrey P. Albert, demands judgment against the Defendant,
Kohl's, Inc., jointly and severally, in an amount in excess of $25,000.00, plus interest, attorney
fees and cost of this action.
Case: 2:20-cv-04086-SDM-EPD Doc #: 1-1 Filed: 08/10/20 Page: 8 of 8 PAGEID #: 11

Respectfully submitted,

DYER, GAROFALO, MANN & SCHULTZ

/s/ Kenneth J. Ignozzi
Kenneth J. Ignozzi, Esq. (0055431)
Attorney for Plaintiff
131 North Ludlow Street
Suite 1400
Dayton, Ohio 45402
Telephone: (937) 223-8888
Facsimile: (937) 824-8630
Email: kignozzi@dgmslaw.com

JURY DEMAND

Now comes Plaintiff, by and through counsel, and hereby demands a trial by jury on all
issues of this matter.

Respectfully submitted,

DYER, GAROFALO, MANN & SCHULTZ

/s/ Kenneth J. Ignozzi
Kenneth J. Ignozzi, Esq. (0055431)
Attorney for Plaintiff
131 North Ludlow Street
Suite 1400
Dayton, Ohio 45402
Telephone: (937) 223-8888
Facsimile: (937) 824-8630
Email: kignozzi@dgmslaw.com
